Judge Wells
dissenting.
In my opinion, the Commissioners got ahead of themselves. At the time the trustees entered into their three year contract with plaintiff, their authority to manage the hospital had not been revoked other than by implication, which the law does not favor. I would hold that on 6 June 1983, the trustees still retained the authority to contract with plaintiff, and that therefore plaintiff was entitled to partial summary judgment on the issue of breach of his employment contract, leaving only damages to be determined.